Citation Nr: 1642764	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  12-24 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for a bilateral eye disability, to include glaucoma, to include as due to exposure to ionizing radiation and herbicide exposure.  

2.. Entitlement to service connection for hypertension, to include as due to exposure to ionizing radiation and herbicide exposure.  

3. Entitlement to service connection for diabetes mellitus, to include as due to exposure to ionizing radiation and herbicide exposure.  

4. Entitlement to service connection for bilateral knee arthritis and rheumatism, to include as due to exposure to ionizing radiation and herbicide exposure.  

5. Entitlement to service connection for a heart disability, to include coronary artery disease (CAD) and hypertensive cardiovascular disease, to include as due to exposure to herbicide exposure. 

6. Entitlement to service connection for sinusitis. 

7. Entitlement to service connection for upper extremity polyneuropathy. 


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from February 1945 to May 1974. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from March 2009, May 2010, and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO). 

These matters were remanded for further development in December 2014. In terms of the polyneuropathy claim, the Board remanded that claim in order for the Veteran to be provided with a Statement of the Case (SOC) that addresses the issue of entitlement to service connection for polyneuropathy. The Veteran was provided with an SOC in March 2016 but never perfected a timely appeal by filing a VA-Form 9. Therefore, this matter is not currently before the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran participated in a radiation risk activity during service.

2. There is no competent scientific or medical evidence that heart disease, glaucoma, arthritis, rheumatism, hypertension and diabetes are radiogenic diseases. 

3. There is affirmative evidence to establish that the Veteran was not exposed to herbicides in service. He did not serve in the "brown waters". 

4. The weight of the evidence supports the finding that the Veteran's current sinusitis condition is caused or aggravated by his service-connected rhinitis. 

5. The weight of the evidence is against finding that the Veteran's current hypertensive vascular disease and coronary artery disease are related to in-service occurrences of chest pain. 

6. The weight of the evidence is against finding that the Veteran's current hypertension disability is related to service. 


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for glaucoma are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2. The criteria for entitlement to service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3. The criteria for entitlement to service connection for diabetes are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

4. The criteria for entitlement to service connection for bilateral knee arthritis and rheumatism are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

5. The criteria for entitlement to service connection for a heart disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

6. The criteria for entitlement to service connection for sinusitis, as secondary to rhinitis are met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).

A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).


A. Exposure to Ionizing Radiation

Among the Veteran's contentions are that his heart conditions, hypertension, bilateral arthritis to include rheumatism, diabetes mellitus and glaucoma may have been caused by his in-service exposure to radiation as a result of his participation in ocean detonation of nuclear devices during Operation Crossroad in 1946. The military personnel records show that the Veteran was onboard the USS Albemarle between June 1945 and September 1946, which participated in testing of nuclear weapons in the Pacific Ocean.  

VA considers a "radiation exposed Veteran" as one who, while serving on active duty or on active duty for training or inactive duty for training, participated in a radiation-risk activity. "Radiation-risk activity" includes on-site participation in a test involving the atmospheric detonation of a nuclear device. See 38 C.F.R. § 3.309. Diseases subject to presumptive service connection based on participation in a "radiation-risk activity" are the following: (i) leukemia (other than chronic lymphocytic leukemia); (ii) cancer of the thyroid; (iii) cancer of the breast; (iv) cancer of the pharynx; (v) cancer of the esophagus; (vi) cancer of the stomach; (vii) cancer of the small intestine; (viii) cancer of the pancreas; (ix) multiple myelomas; (x) lymphomas (except Hodgkin's disease); (xi) cancer of the bile ducts; (xii) cancer of the gall bladder; (xiii) primary liver cancer (except if cirrhosis or hepatitis B is indicated); (xiv) cancer of the salivary gland; (xv) cancer of the urinary tract; (xvi) bronchial alveolar carcinoma; (xvii) cancer of the bone; (xviii) cancer of the brain; (xix) cancer of the colon; (xx) cancer of the lung; and, (xxi) cancer of the ovary. 38 C.F.R. § 3.309 (d) (2).

38 C.F.R. § 3.311 provides instruction in the development of claims based on exposure to ionizing radiation. The Board finds that the Veteran participated in a radiation risk activity during his military service; however his claimed conditions are not listed diseases subject to presumptive service connection based on participation in a "radiation-risk activity," therefore these presumptive provisions are not implicated in this case.

However, even if the Veteran's current disease is not on the list of radiogenic diseases under 38 C.F.R. § 3.311(b)(2)(i)-(xxiv), VA will consider the claim under 38 C.F.R. § 3.311 if the Veteran cites or submits competent scientific or medical evidence that the claimed condition is a radiogenic disease.  38 C.F.R. § 3.311(b)(4). Pursuant to the December 2014 remand, the Veteran was provided a notice describing what evidence he could provide. The Veteran provided a July 2016 statement where he identified other conditions not currently before the Board that he claims are associated with ionizing radiation. He did not submit any competent scientific or medical evidence to support the contention that any of the claim conditions currently before the Board are radiogenic diseases. 

Notwithstanding the above, the United States Court of Appeals for the Federal Circuit has held that when a Veteran is found not to be entitled to a regulatory presumption of service connection for any given disability, the claim must nonetheless be reviewed to determine whether service connection can be established on a direct basis. See Combee v. Brown, 34 F.3d 1039, 1043-44  (Fed. Cir. 1994). Thus, in the absence of entitlement based on a presumptive basis, the Board will consider whether service connection may be established on a direct basis.

B. Herbicide Exposure

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

The Veteran filed a November 2009 statement where he alleged herbicide exposure in the "brown waters" of Vietnam aboard the USS Hammer. 

A VA-23-3101 report indicated that VA was unable to determine whether the Veteran served in the Republic of Vietnam. The Veteran is confirmed to have served aboard the USS Lexington which was in the official waters of the Republic of Vietnam from February 1962 to March 1962. The Veteran is also confirmed to have served abroad the USS Kitty Hawk which was in the official waters of Vietnam on ten occasions from 1967 to 1969. However, VA found that the record provides no conclusive proof of in-country service. In terms of service on the USS Hammer, that ship did operate in the "brown waters" of Vietnam from August 1966 to September 1966. However, the Veteran was at the recruit training center in San Diego, California during that time period.  In May 2010, VA issued a formal finding on the unavailability of evidence required to corroborate the claim for exposure to Agent Orange. There is affirmative evidence to establish that the Veteran was not exposed to Agent Orange in service and therefore the Veteran is not entitled to any presumptive service connection findings based on Agent Orange exposure. 

Notwithstanding the above, the United States Court of Appeals for the Federal Circuit has held that when a Veteran is found not to be entitled to a regulatory presumption of service connection for any given disability, the claim must nonetheless be reviewed to determine whether service connection can be established on a direct basis. See Combee v. Brown, 34 F.3d 1039, 1043-44  (Fed. Cir. 1994). Thus, in the absence of entitlement based on a presumptive basis, the Board will consider whether service connection may be established on a direct basis.

C. Direct/Secondary Service Connection

A. Sinusitis 

This claim was remanded for a VA examiner to consider whether or not the Veteran was service connected for either sinusitis or rhinitis. The May 2016 examiner found that there was a nexus between in-service allergic rhinitis and the Veteran's current rhinitis condition. The Veteran was subsequently found to be service-connected for rhinitis and received a rating of 10 percent. The May 2016 examiner, however, found that there was no current diagnosis of sinusitis. 

The Board notes, however, that in the April 2010 VA examination the Veteran was found to have current sinus symptoms three times a year for 7-14 days at a time. That examiner opined that sinusitis is less likely than not caused by active duty but instead is primarily caused by allergic rhinitis. Because the rhinitis is now service-connected and there is evidence of a current sinusitis disability based on the April 2010 examination, secondary service connection can be established. That is, the service-connected rhinitis causes of aggravates the current sinus condition. Therefore, this claim must be granted. 

B. Heart Condition

The Veteran has a current diagnosis for both hypertensive vascular disease and coronary artery disease. Therefore, element (1) of service connection has been met. 

In terms of service, there are some treatment records that indicate chest conditions. In March 1968, the Veteran reported a "flutter coming from his heart" and was diagnosed with fasciculation of the right pectoral muscle. In September 1968 and September 1970, the Veteran had ECGs that showed early repolarization within normal limits. The Veteran also had normal heart findings in September 1970 and June 1972. In August 1972, the Veteran reported left sided chest pain after physical labor and was diagnosed with a pulled muscle. In January 1974 at separation, the Veteran had a normal ECG with overall normal heart findings. 

The weight of the evidence, however, is against finding any of these reported chest pains to be related to the Veteran's current heart conditions. In May 1993, the Veteran was diagnosed with atrial fibrillation which he reported to have been occurring for the past four years. In June 2007, the Veteran was diagnosed with congestive heart failure. 

The VA examiner found that it was less likely than not that the Veteran's in-service injuries caused his current heart conditions. Specifically, the examiner noted that the Veteran was not diagnosed until 19 years post service with atrial fibrillation. He was also not diagnosed with hypertensive heart disease until 1996 and with coronary artery disease until 2007. 

The Board notes that there is a nexus opinion by a private physician from September 2009 but it is of a speculative nature. Specifically, the opinion notes that the Veteran complained of chest pain in service and the records do not indicate his blood pressure but his ECG indicated changes in S-T segments of the lateral leads which could be indicative of early signs of a cardiac problem. However, the VA examiner considered this evidence but noted that the findings were all still within normal limits. Moreover, the VA examiner noted the long period of time between service and eventual diagnosis. Therefore, the Board discounts this private opinion as speculative and of limited probative weight. 

Therefore, the weight of the evidence is against finding a relationship between in-service incurrence and the Veteran's heart conditions. The claim must be denied. 

C. Hypertension

The Veteran has a current hypertension disability. Therefore, element (1) is satisfied. 

However, the Veteran does not have an in-service incurrence of hypertension based on a review of the service treatment records. Therefore, element (2) is not satisfied and the claim must be denied. 

Presumptive service connection for hypertension as a "chronic disease" is not warranted as there is no documentation of hypertension from within one year of the Veteran's 1974 discharge.  As for a continuity of symptomatology between the hypertension and service, hypertension was not noted during this period of service, and characteristic manifestations of the disease processes were not identified.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

D. Bilateral Knee Arthritis and Rheumatism. 

In August 2004 there were noted degenerative changes in both knees. The Veteran had a left knee replacement in September 2004. Therefore, element (1) of service connection is established. 

The Veteran, however, did not have any incurrence of knee injuries, arthritis or rheumatism during service. Therefore, element (2) of service connection is not satisfied. 

Presumptive service connection for bilateral knee arthritis or rheumatism as a "chronic disease" is not warranted as there is no documentation of either condition from within one year of the Veteran's 1974 discharge.  As for a continuity of symptomatology between the arthritis and service, arthritis nor rheumatism was not noted during this period of service, and characteristic manifestations of the disease processes were not identified.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

E. Glaucoma

A December 1988 treatment record shows a history of glaucoma in both eyes for four years. 

However, there is no evidence of in-service incurrence. Moreover, as explained above, the Veteran is not entitled to presumptive service connection for herbicide exposure. Therefore, elements (2) and (3) are not met. 

F. Diabetes Mellitus 

The Veteran had diabetes treatment in January 2003 that indicated a diagnosis three years prior in 2000. Therefore, the Veteran meets element (1) of service connection.

However, there is no evidence of in-service incurrence. Moreover, as explained above, the Veteran is not entitled to presumptive service connection for herbicide exposure. Therefore, elements (2) and (3) are not met. 

Presumptive service connection for diabetes as a "chronic disease" is not warranted as there is no documentation of diabetes from within one year of the Veteran's 1974 discharge.  As for a continuity of symptomatology between the diabetes and service, diabetes was not noted during this period of service, and characteristic manifestations of the disease processes were not identified.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

II. Duties to Notify and Assist

When VA received a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Here, the Veteran was provided with the relevant notice and information in March 2013 December 2011, October 2009, December 2009 and January 2009 letters. 

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file. The Veteran was also provided with several VA examinations which, contained a description of the history of the disability at issue; documented and considered the relevant medical facts and principles; and recorded the relevant findings for his heart and sinus conditions. 

Moreover, the Board was substantially compliant with remand directives under Stegall. Specifically, the Board provided a notice to the Veteran for evidence he could present for exposure to ionizing radiation. Secondly, the Board provided an examination for the Veteran's heart condition and a second examination for the Veteran's sinus condition. Finally, VA provided an SOC for the Veteran's polyneuropathy claim.   

 
ORDER

Entitlement to service connection for a bilateral eye disability, to include glaucoma, to include as due to exposure to ionizing radiation and herbicide exposure is denied. 

Entititlement to service connection for hypertension, to include as due to exposure to ionizing radiation and herbicide exposure is denied. 

Entitlement to service connection for diabetes mellitus, to include as due to exposure to ionizing radiation and herbicide exposure is denied.  

Entitlement to service connection for bilateral knee arthritis and rheumatism, to include as due to exposure to ionizing radiation and herbicide exposure is denied. 

Entitlement to service connection for a heart disability, to include coronary artery disease (CAD) and hypertensive cardiovascular disease, to include as due to exposure to herbicide exposure is denied.

Entitlement to service connection for sinusitis, as secondary to service-connected rhinitis is granted. 



______________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


